ORDER

PER CURIAM.
G.W. Construction, Inc. (“Employer”) appeals from the Labor and Industrial Relations Commission’s (the “Commission”) issuance of a temporary award of compensation to Edward Morris (“Employee”).1 Employer argues on appeal that the Commission erred in issuing a temporary compensation award to Employee because: (1) there was insufficient evidence on the record as a whole to support the Commission’s finding that the incident at issue was a substantial factor in causing any injury or medical condition Employee suffered; and (2) the injury or medical condition Employee is claiming relates to a hazard or risk to which he was equally exposed outside of and unrelated to his employment.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The Commission’s award is affirmed. No precedential or jurisprudential purposes would be served by an opinion reciting the detailed facts and restating the principles of law. We affirm pursuant to Rule 84.16(b).

. Employee’s Motion to Dismiss, which was ordered taken with the case on September 25, 2003, is hereby denied.